DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/918,718 for a DISPLAY MOUNT ASSEMBLY, filed on 7/1/2020.  Claims 1-20 are pending.
Drawings
The drawings are objected to because RN 100 in Fig. 1 does not have a lead line.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wireless handheld remote controller and the wireless remote control receiver must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


CLAIM INTERPRETATION

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim element “means for varying the azimuth and elevation independently in parallel operation and in differential operation” is a means (or step) plus function limitation that invokes 35 U.S.C. 112, 
Pursuant to 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181, applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites the corresponding structure, material, or acts that perform the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) State on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massey (U.S. Pat. 9,625,091) in view of Lokey (U.S. Pub. 2018/0054156).
Regarding claim 1, Massey teaches a mounting device, comprising: a wall mounting portion (140) configured, to attach to a wall; a display mounting portion (210) configured to receive a display; and an extending/contracting portion (300) between the wall mounting portion and the display mounting portion; the extending/contracting portion comprising a first actuator (310) and a second actuator (320), the first actuator being parallel to the second actuator, wherein, when the wall mounting portion is mounted vertically, actuation of the first actuator and the second actuator allows control of azimuth of the display mounting portion and control of elevation of the display mounting portion in parallel operation, but does not teach that actuation of the first actuator and the second actuator allows independent control of azimuth of the display mounting portion and independent control of elevation of the display mounting portion in parallel operation and in differential operation.  Lokey teaches two linear actuators (24, 26) that work in differential operation in order to achieve movement that can cause motion in two independent forms.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the actuation of the first actuator and the second actuator allowing independent control of azimuth of the display mounting portion and independent control of elevation of the display mounting portion in parallel operation and in differential operation in order to create additional degrees of movement.  

Regarding claim 15, as best understood, Massey teaches a mounting device, comprising: a wall mounting portion (140) configured to attach to a wall; a display mounting portion (210) configured to receive a display; and an extending/contracting portion (310) between the wall mounting portion and the display mounting portion; the extending/contracting portion comprising a first actuator (310) and a second actuator (320), the first actuator being parallel to the second actuator, wherein, when the wall mounting portion is mounted vertically, actuation of the first actuator and the second actuator allows control of azimuth of and elevation of the display mounting portion in parallel operation, but does not teach a means for varying the azimuth and elevation independently in parallel operation and in differential operation.  Lokey teaches a device comprising a means for varying the azimuth and elevation independently in parallel operation and in differential operation (24, 26) that work in differential operation in order to achieve movement that can cause motion in two independent forms.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct a means for varying the azimuth and elevation independently in parallel operation and in differential operation in order to create additional degrees of movement.  
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Massey (U.S. Pat. 9,625,091) in view of Lokey (U.S. Pub. 2018/0054156) in further view of Blunier (U.S. Pub. 2018/0310459).
Regarding claims 3 and 4, Massey and Lokey teach the device as in claim 2, but do not teach the first actuator comprising a first position sensor configured to indicate extension length of the first linear actuator; and the second actuator comprises a second position sensor configured to indicate extension length of the second linear actuator and further comprising an electronic subsystem coupled to the first and second linear actuators to control extension and contraction of the first and second linear actuators, 
Regarding claim 5, Massey, Lokey and Blunier teach the device as in claim 4, wherein the first and second position sensors are hall effect sensors [0057].
Regarding claim 6, Massey, Lokey and Blunier teach the device as in claim 4, wherein Blunier teaches that the electronic subsystem comprises a processor and one or more memories coupled to the processor, at least one of the one or more memories storing code executable by the processor [0060].
Allowable Subject Matter
Claims 7-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 8864092 (mounting device with linear actuators)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         
February 24, 2022